                   Case 20-23440-LMI         Doc 10     Filed 12/22/20     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

IN RE:

Jose Ramon Crespo-Chinique aka
Jose R Crespo aka Jose Crespo

                                              CASE NO. 20-23440-LMI
                                              CHAPTER 7
      Debtor(s).
_________________________________/

                     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
                        8886 NW 116TH ST, HIALEAH GARDENS, FL 33018

         NOTICE IS HEREBY GIVEN of the appearance of eXL Legal, PLLC, as counsel for WELLS

FARGO BANK, N.A., a creditor in the above-styled cause. Pursuant to Bankruptcy Rule 2002, Counsel

requests copies of all pleadings and notices to creditors or other parties in interest be addressed to eXL

Legal, PLLC, 12425 28th Street North, Suite 200, St. Petersburg, FL 33716, and pursuant to Bankruptcy

Rule 2002(g), requests Counsel's name and address be added to the Clerk's matrix list of creditors.


                                              eXL Legal, PLLC
                                              Alejandro Martinez-Maldonado, Esq.
                                              12425 28th Street North, Suite 200
                                              St. Petersburg, FL 33716
                                              Telephone No. (727) 536-4911
                                              Email Address: bk@exllegal.com
                                              Attorney for the Movant

                                              By: /s/ Alejandro G. Martinez-Maldonado
                                              Alejandro Martinez-Maldonado
                                              FLBN 108112




1000006774
                  Case 20-23440-LMI         Doc 10     Filed 12/22/20     Page 2 of 2




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1.
       I FURTHER CERTIFY that a true and correct copy of the foregoing was furnished on
December 22, 2020 , by U.S. Mail and/or electronic mail via CM/ECF to:

RICARDO CORONA, ESQ.
3899 NW 7 ST, SECOND FLOOR
MIAMI, FL 33126

SONEET KAPILA, TRUSTEE
P.O. BOX 14213
FORT LAUDERDALE, FL 33302

OFFICE OF THE US TRUSTEE
51 S.W. 1ST AVE
SUITE 1204
MIAMI, FL 33130

       The parties identified below were served on December 22, 2020 by U.S. Mail.

JOSE RAMON CRESPO-CHINIQUE
8886 NW 116TH STREET
HIALEAH GARDENS, FL 33018



                                             eXL Legal, PLLC
                                             Alejandro Martinez-Maldonado, Esq.
                                             12425 28th Street North, Suite 200
                                             St. Petersburg, FL 33716
                                             Telephone No. (727) 536-4911
                                             Email Address: bk@exllegal.com
                                             Attorney for the Movant

                                             By: /s/ Alejandro G. Martinez-Maldonado
                                             Alejandro Martinez-Maldonado
                                             FLBN 108112




1000006774
